EXHIBIT99.1 GEOGLOBAL ANNOUNCES RECEIPT OF NOTICE FROM AMEX AS TO ITS NONCOMPLIANCE WITH LISTING REQUIREMENTS CALGARY, Alberta, Canada, May 27, 2008 - GeoGlobal Resources Inc. (the "Company" or "GeoGlobal") (Amex: GGR) announced today that as a consequence of its failure to file with the Securities and Exchange Commission its Quarter Report on Form 10-Q for the period ended March 31, 2008 when due, it received, on May 20, 2008,a letter from the American Stock Exchange LLC (the “Exchange”) notifying it that, as required by Sections 134 and 1101 of the Amex Company Guide, the timely and complete filing of the quarterly report Form 10-Q is a condition to the continued listing of the Company’s Common Stock on the Exchange. The
